COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 BRENDA EDITH SANCHEZ BAEZA,                                    No. 08-11-00268-CV
                                                 §
                        Appellant,                                  Appeal from
                                                 §
 v.                                                              109th District Court
                                                 §
 DEMETRIO P. BAEZA, JR.,                                     of Winkler County, Texas
                                                 §
                        Appellee.                                  (TC # 15,994)
                                                 §


                                 MEMORANDUM OPINION

       This appeal is before the Court on its own motion for determination whether the appeal

should be dismissed for want of prosecution. Finding that Appellant has not filed a brief or a

motion for extension of time, we dismiss the appeal.

       Appellant failed to file her brief by the due date and the Clerk of the Court sent the

parties a notice that Appellant had not filed a brief or motion for extension of time. Further, the

notice advised the parties of the Court's intent to dismiss for want of prosecution unless one of

the parties responded showing grounds to continue the appeal. No response has been received.

This Court possesses the authority to dismiss an appeal for want of prosecution when the

appellant has failed to file her brief in the time prescribed, and gives no reasonable explanation

for such failure. TEX.R.APP.P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63

(Tex.App.--San Antonio 1998, no pet.). Because Appellant failed to file her brief and has not

responded to our inquiry, we dismiss the appeal for want of prosecution pursuant to

TEX.R.APP.P. 38.8(a)(1), 42.3(b), and 42.3(c).
January 25, 2012                     ________________________________________________
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.




                                                  -2-